Title: [Diary entry: 29 November 1788]
From: Washington, George
To: 

Saturday 29th. Thermometer at 45 in the morning—54 at Noon and 50 at Night. Morning cloudy with the Wind at So. Wt. which veering round to the No. Wt. blew very hard & cleared. Mr. Richd. Harrison, late Consul in Spain, Colo. Ramsay and

Mr. Snow came here to dinner and returned to Alexandria afterwards. Rid to the two Plantations (united) to Dogue run, and to Muddy hole. At the first, the Plows (6) were as usual at Work and all the others were digging Potatoes in the Ferry part. At Dogue run—Seven plows were at Work. The other hands were digging, topping & stringing Carrots. At Muddy hole. The Ploughs as usual, were at Dogue run. The other hand were (as yesterday) threshing Oats.